DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The examiner notes that the document number for Foreign Patent “a”, “2018-112962 A”, does not match the document submitted “2018-112762 A”.  The examiner has corrected the document number on the IDS.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a spectral measurement unit that partitions a measurement region on the measurement target into a plurality of measurement points, and is capable of measuring an optical spectrum for each of the plurality of measurement points”, “a foreign matter determination unit that calculates a feature value of each measured spectrum to determine whether each of the measurement points is on the foreign matter or not based on each feature value”, and “a foreign matter analyzing unit that analyzes the foreign matter based on spectra of the plurality of the measurement points that are determined to be on the foreign matter, in more detail than in calculation of the feature values” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of analyzing foreign matter in a measurement target, the method comprising, among other essential elements, deleting the spectrum of the measurement point that is not determined to be on the foreign matter or storing the same to a storage unit; and analyzing the foreign matter based on spectra of the plurality of measurement points that are determined to be on the foreign matter, in more detail than in the calculation of the feature values, in combination with the rest of the limitations of the above claim.  Claims 2-14 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for analyzing foreign matter in a measurement target, the apparatus comprising, among other essential elements, a data retention controller that retains the spectrum of the measurement point that is determined to be on the foreign matter, and deletes the spectrum of the measurement point that is not determined to be on the foreign matter or stores the same to a storage unit; and a foreign matter analyzing unit that analyzes the foreign matter based on spectra of the plurality of the measurement points that are determined to be on the foreign matter, in more detail than in calculation of the feature values, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US 2016/0341657) teaches partitioning a measurement surface and measuring a spectrum at a plurality of measurement points, but does not teach determining foreign matter from the spectrum nor the higher detailed analysis, e.g. multivariable analysis or machine learning.
Prystupa (US 2017/0205385) teaches using spectral imaging with ultrasound, comparing data points to a calibrated set to detect a foreign matter in a food product, but does not teach analyzing the foreign matter in more detail than the feature values, nor the deleting or storing of spectra that is not foreign matter.  As Prystupa uses spectral imaging with ultrasound, a combination of Prystupa with other art that does not use ultrasound would involve impermissible hindsight reasoning.
Ishihama (US 6545755) teaches using a Raman spectra to detect foreign matter on a wafer, but does not teach the partitioning of the target, analyzing the foreign matter based on the spectra in more detail than the feature values, nor the deleting or storing of spectra that is not foreign matter  
Nagamori (US 2021/0055211) teaches spectral analysis to detect foreign matter on a wafer, but does not teach the partitioning of the target, analyzing the foreign matter based on the spectra in more detail than the feature values, nor the deleting or storing of spectra that is not foreign matter.
Werner (US 2012/0056082) teaches IR spectroscopy to detect foreign matter using multivariate analysis on the spectrum, but does not teach the partitioning of the target, analyzing the foreign matter based on the spectra in more detail than the feature values, nor the deleting or storing of spectra that is not foreign matter.
Nipe (US 2018/0365822) teaches spectral analysis to detect foreign matter in food, but does not teach the partitioning of the target, analyzing the foreign matter based on the spectra in more detail than the feature values, nor the deleting or storing of spectra that is not foreign matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877